 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDand itsLocal20 continued recognition as their collective-bargaining representative, Ishall directthatRespondentwithdrawand withhold such recognition unless and untilthe said labor organization or organizations shall have demonstrated exclusive ma-jority representativestatus pursuant to a Board-conductedelection.I shall furtherdirectthatRespondent cease giving effect to any agreements,contracts,or under-standings between itself andNBPW or Local 20respecting its St.Louisproductionand maintenance employees,or to anymodifications or extensions thereof subject tothe same condition.Nothing in this recommendedorder, however, shallbe construedas requiring Respondentto varythe wages,hours, or other terms and conditions ofemployment which Respondent has heretofore established in that regard.Finally, Ishall recommendthatRespondent post appropriate notices to dissipate the effect ofits unfairlaborpractices.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.Amalgamated,NBPW,and Local 20 are labor organizations within the meaningof Section 2 (5) of the Act.3.By granting unlawful assistance and support to NBPW and Local 20, Respond-ent has violated Section 8(a) (2) of the Act.4.By frustrating the Section 7 rights of its employees to self-organization and col-lective bargaining,Respondent has violated Section 8(a)(1) of the Act.[Recommendations omitted from publication.]International Ladies Garment Workers Union[Home Manu-facturing Company]and B.Pauline Anderson Baldwin.CaseNo. 13-CB-858.November 3, 1960DECISION AND ORDEROn July 15, 1960, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.The Board' has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings,2 conclusions, andrecommendations.'[The Board dismissed the complaint.]'Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated itspowers in connection with this case to a three-member panel[Members Rodgers,Jenkins,and Fanning].2We have carefully reviewed each of Respondent's exceptions and we find them to bewithout merit.We deem it unnecessary to discuss them further herein in light of ourultimate dispositionof this matter.3We have adopted the Trial Examiner's finding that Respondent did not engage inunfair labor practices within the meaning of Section8(b) (1) (A)and (2)of the Actpro formain the absence of exceptions to such finding by any of the parties.129 NLRB No. 75. INTERNATIONAL LADIES GARMENT WORKERS UNION633INTERMEDIATE REPORTSTATEMENT OF THE CASEThe complaint alleges that on or about June 5, 1959, B. Pauline Anderson Baldwinwas discriminatorily discharged or refused employment by the Home ManufacturingCompany at the instigation of the Respondent because of her prior activities in itsbehalf, and that such discharge or refusal of employment was in violation of Section8(b)(1)(A) and (2) of the Act.On May 13 and 14, 1960, the duly designated Trial Examiner held a hearing withrespect to this charge at Decatur, Illinois.Counsel for the Respondent announcedat the hearing that he was entering a special appearance only on the ground thatLocal 120 of the International Ladies Garment Workers Union rather than the Inter-national itself was the proper party to the proceeding.Nevertheless, counsel forthe Respondent fully participated in all aspects of the proceeding and after the con-clusion of the hearing filed a general brief, in which he did not retiterate the conten-tion that the International was not responsible for any unfair labor practice whichmay have been committed.Based upon the record thus made, and upon my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT1.THE EMPLOYERHome Manufacturing Company (hereinafter referred to as Home) is an Illinoiscorporation which has its principal office and place of business in Decatur, Illinois,where it is engaged in the manufacture of women's dresses for sale to departmentstores all over the United States.The gross volume of its annual sales amount toabout $3,000,000 and about $2,700,000 of its sales are made outside the State ofIllinois.II.THE UNIONInternationalLadiesGarment Workers Union, hereinafter referred to as theILGWU or simply as the Union, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEThe present case arose out of an attempt in 1959 i of Robert Brown, the vice presi-dent and manager of Home, to hire, as a time-study worker or analyst, B. PaulineAnderson Baldwin, who was one of two employees of Local 120 or the ILGWUservicing the contract covering the Home shop.Mrs. Baldwin had served as busi-ness agent of the Union since June 1953. The other union employee was MargaretSonger, who had been financial secretary of Local 120 since 1938, and its managersince 1949.The need of Home for a time-study worker grew out of a reorganization of itssewing room which was instituted as a result of a survey by -a firm of engineeringconsultants early in the year.The reorganization had the effect of reducing most ofthe piece rates that prevailed in the shop.However, under the terms of the collective-bargaining agreement, to which Home was a party, the piece rates, although set inthe first instances by the Employer, were subject to adjustment in negotiations withthe UnionSince the nature of the operations had been changed, 'the Union tookthe position that the piece rates had to be revised and Joe Rosenfeld, the Union'stime-study expert from New York, made a number of visits to the Home shop tosurvey the situation.He conferred during his visits both with Mrs. Baldwin andMargaret Songer, whose duties included the handling of complaints by employeesconcerning the piece rates.As a consequence of this review of the situation, theUnion suggested the desirability of making more time studies.Home had thereto-fore not employed a time-study worker full time but it now recognized the need formore time studies and the employment of a time-study worker, all of whose timewould be devoted to the job.In the latter part of April, Home advertised the need for a time-study worker byplacing a box ad in the local papers, and a copy of this advertisement was posted initsNorth Street plant in Decatur. Seeing it there, one of the employees called it tothe attention of Mrs. Baldwin, who became interested in the possibility of securingthe job.2IUnless otherwise indicated, all the events subsequently related in this report occurredIn 1959."Mrs Baldwin sought to Imply in her testimony that she became interested because shefeared that she might be laid off. Thus, she testified that in the middle of 1958, Harry 634DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is apparent from Mrs. Baldwin's own actions that she realized the delicacy of herposition in applying for a job at Home while still a business agent for the Union.She did not approach Brown directly but sent her husband to see him in order toascertain whether he would be interested in seeing her.Having received a favor-able response,Mrs. Baldwin herself contacted Brown, and when the latter inter-viewed her, he raised the question whether the Union would object to her taking thejob with Home. Brown testified that Mrs. Baldwin assured him that there would beno trouble with the Union, and I credit his testimony.But I do not believe thatMrs. Baldwin had received any such assurance from the Union, and I believe thatshe misinformed Brown in this respect.Mrs. Baldwin's own testimony with respect to a telephone conversation that shehad with Rufer on May 8 indicates that she had received no assuranceThe callwas made by Mrs. Baldwin from the union office in Decatur to Rufer's office inChicago.She testified as follows with respect to the conversation between herselfand Rufer:A.Well, on May the 8th, I called Mr. Harry Rufer in Chicago and informedhim that I had an offer from the Home Manufacturing Company to go to workfor them.He said, "Well,what do you want me to do about[sic]?"Q. Did you tell him what job you had been offered?A. I did; time study worker.He said,"Well, what do you want me to doabout it?"and he asked me if I was calling on the office telephone, and I said"Yes "He said, "You mean you're talking on the office time and on the officetelephone and the union's going to pay the expenses?" So he said, "Well, you-you just do what you want to." [Emphasis supplied.]Obviously, this testimony is contradictory with respect to Rufer's reaction to whatMrs. Baldwin was telling him.When Rufer remarked twice: "Well, what do youwant me to do about ito," he was hardly indicating assent. I do not believe thatRufer also made the contradictory remark "you just do what you want to," attributedto him rather hesitatingly by Mrs. Baldwin.In the testimony which Rufer himself gave on the subject of this telephone con-versation, he gave an altogether different version of it which was as follows:"I intend to take a job with the Home Manufacturing Company.What is youropinion9" I told herthat's up to her.I asked her whether she is calling fromthe office. She said, "Yes." I said, "Now,it's up to you."[Emphasis supplied.]However, Rufer went on to deny explicitly that Mrs. Baldwin had revealed to him inthe telephone conversation the nature of the job which she proposed to take withHome. This denial, however, I cannot credit. If Mrs. Baldwin refrained from indi-cating the nature of the job-which is itself improbable-Rufer could hardly havefailed to ask her what the job was.Mrs. Baldwin also testified that she mentioned her interest in the time-study jobtoMargaret Songer, who was going to the ILGWU convention which was to beheld early in May, and that the latter promised to talk to the union officials thereabout the problem of her employmnet with Home. At this convention the delegatesadopted a resolution providing that all officers of the union must obligate themselves,in case they resigned their union posts, not to take any position as representative ofan association or group of employers for a period of 3 years.3 In her own testimony,Mrs. Baldwin did not reveal what word Margaret Songer brought back to her abouttaking the time-study job with Home. But she did testify that on May 27 she notifiedHome that she would take the job as a lime-study worker, and Brown testified thatitwas tentatively agreed that she was to start work on June 15. She was to receivea starting salary of $75 a week for her services.4Brown testified that his motive in hiring Mrs. Baldwin was to secure a time-studyanalyst who had had practical experience, which he regarded as more important thanRufer, the ILGWU representative in the area, had mentioned to her the possibility thatthe union office force in Decatur might be reduced to one person because the DecaturGarment Company was moving from the town, and that since she had far less senioritythan Margaret Songer. she expected that she would be the one to be laid off I find itdifficult to believe, however, that the mention of this possibility some 9 months previouslywas a real factor in causing Mrs Baldwin to apply for the Home time-studv job, for notonly did Rufer never mention the possibility again but further statements made by himindicated only that the shop stewards might have to cut down on their expensessThis summary of the purport of the resolution is based on Ruler's testimonyThetext of the resolution was not offered in evidence'This was the same salary that Mrs Baldwin received from the UnionThe Inter-national paid $55, and the local $20, of the salary. INTERNATIONAL LADIES GARMENT WORKERS UNION635mere technical training in time studies.He conceded that the taking of a goodtime-study involved some discretion and judgment, since it was more than a purelymechanical process of clocking an operation.The time-study analyst had to makearithmetical computations and allow for an incentive factor in arriving at a rating.But, he insisted that, although Mrs. Baldwin would not have performed her workunder supervision, she would have had no authority to set the actual rates of pay,which would have been done by Home's superintendent, a Mrs. Grosser, who wouldhave reviewed any suggested rate in the light of the firm's general experience. Inso testifying, Brown was perhaps speaking in terms of his intentions at that time.ButLeora Wichert, who succeeded to Mrs. Baldwin's job as business agent for the Union,testified that John Ghanayem, the time-study analyst who was employed by Brownafter his attempt to secure the services of Mrs. Baldwin had failed, set piece rateshimself "without any review by any other officers of the Company."The term"officers" would seem to me to be broad enough to include Mrs. Grosser, Home'ssuperintendent, and there is no good reason to believe that Mrs. Baldwin's authoritywould have been more circumscribed than that of John Ghanayem.It is true that, generally speaking, a time-study worker is neither a supervisorynor a confidential employee, even though such employee may participate to someextent in handling grievances relating to rates of pay .5Nevertheless, a time-studyworker is an important technical employee, and I believe that Brown tended in histestimony to minimize the great value of Mrs. Baldwin to the firm at the particulartime that she was hired.Her value to the firm lay not only in the fact that she hadpreviously represented the Union in adjusting grievances arising out of the applica-tion of the piece rates but also in the fact that she would be working for theEmployer at a critical time following the reorganization of the shop, and a generaladjustment of the shop's piece-rate structure.As she had participated in meetingswith the union time-study experts, moreover, her knowledge of union strategy wouldbe particularly valuable to her new employer.On June 4, Local 120 held one of its regular meetings at which a report was madeon the proceedings at the recent ILGWU convention, and at which Donald Rufuswas installed as president of the local.On this same day, Mrs. Baldwin finally toldMargaret Songer that she had decided to take the time-study job with Home.Mrs.Baldwin had told the latter of her interest in the time-study job as early as May 7,but she had not definitely told her that she would take the job until that day.Margaret Songer now proceeded to acquaint Rufer with Mrs. Baldwin's decision.After the meeting of the local, Rufer asked Donald Rufus to come to his hotel, andin the conversation which he had with Rufus there, he asked the latter what thereaction of the membership would be to Mrs. Baldwin's taking the job with Home.Rufus told Rufer that the workers would resent her taking the job.Early in the morning of June 5-it was about 8 a.m.-Margaret Songer, whowas apparently very friendly with Mrs. Baldwin, called the latter to tell her thatRufer knew that she was going to take the time-study job with Home and to suggestthat she resign in order to avoid being fired.Thus Margaret Songer testified thatshe said to Mrs. Baldwin: "Well, why don't you hand in your resignation, then,because if you don't youre going to get fired, and I think it would look better foryou to hand in your resignation."After this conversation,Mrs. Baldwin imme-diately went to the union office, wrote out a letter of resignation effective June 15,6put it in an envelope, and addressed it to RuferShortly thereafter-it was between9 and 9:30 a.m.-Rufer came into the union office, and was handed the resignationby Mrs. Baldwin.On reading the letter of resignation, Rufer remarked: "I thinkyou're making a big mistake."Shortly after Margaret Songer had her telephone conversation with Mrs. Baldwin,Rufer had telephoned her and directed her to call an executive board meeting of thelocal for 11:30 a.m. that morning.This meeting took place as scheduled, and thetopic of discussion at the meeting was Mrs. Baldwin's case.The consensus at themeeting, which was evidenced by a vote, was that while Mrs. Baldwin could takea job with Home as an operator, she could not take a job which would involve herin dealings with the union-shop stewards and committees.This conclusion wasreached on the basis of the resolution at the recent ILGWU convention, and the5 SeeN.L R.B v Brown & Sharpe Manufacturing Company,169 F. 2d 331 (CA, 1);Chapman Value Manufacturing Company,119 NLRB 935 ;WestinghouseElectric Corpora-tion,122 NLRB 3916Mrs Baldwin testified that she regarded her resignation as union business agent to bealso a resignation from union membership.As a time-study worker, Mrs. Baldwin wouldnot have been in the shop bargaining unit and, therefore, she would not have been re-quired to be a member of the Union 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral feeling of the employees that Mrs. Baldwin was too well versedin unionaffairsto be permitted to take a job as a time-study worker for Home.Also on June5, a meetingtook place between Ruferand Brown,which wasattended also by Rufus, and Orval Christensen, who was then secretary of Home.The testimony relating to thismeeting issharply in conflict.The witnesses areagreed neither with respect to the time of day that the meeting is supposed to havetaken place, nor with respect to what was said at the meeting.Brown testified that the meeting started at 2 or 2:30 p.m., and that it lasted aboutan hour or an hour and a half. Rufer testified, however, that he met with Brownbetween 9:30 and 10 a.m., which would be before the executive board meeting thatday, but he did not give any estimate of thetimehe spent at the meeting. It isapparent that if the meeting started at 10 a.m.and lastedasmuch as an hour anda half that Rufer would hardly havebeenable to get to the executive board meetingon time.However, each side attempted to corroborate its version of the time ofthe meetingChristensen was positive that the meeting, which he remembered wellbecause it was so unusual, occurred in midafternoon.Etta Hurtte, a member of theunionexecutive board who was present at the executive board meeting that day,was equally positive that, pursuantto anarrangementmade atthe executive boardmeeting, she had picked Rufer up at his hotel about 1:30 p.m. and driven him inher car from Decatur to Lincoln, Illinois (a distanceof not more than 35 miles),7where he had to attendanother union meeting, andthat they arrived at Lincoln"close to 3:00."It seemsdifficult to believe that it tookapproximatelyan hour anda half to drive the short distance from Decatur to Lincoln.In itself, no great importance would attach to thequestionof when themeetingbetween Brown and Rufer took place, and thewitnessescould readily havebeen con-fused about the order of events. In this case, however, it is a matter of some impor-tance whether Rufer saw Brown before rather than after the executiveboard meeting,for the order of the twoevents has somebearing on what was actually said at themeeting inBrown's office onJune 5. It seems to me, and I so find, that thismeetingoccurred in midafternoon, probably somewhatearlier thanBrown thought,after theunion executive board meeting had already taken place. I base thisconclusion prin-cipally on the ground that the decision to procureMrs. Baldwin's dismissal was notdefinitely made until the union executive board meeting had occurred, and that Rufer,therefore, would not have sought an interview with Brown before then.As for what was said at the meeting between Brown and Rufer on the subject ofMrs. Baldwin,8 I find that Brown truthfully testified that what Rufer told him was thatif he carried out his intention to employ Mrs. Baldwin as a time-study worker hewouldinstructthe union employees "to have nothing to do with her and not to workwith her." I do not credit Rufer's testimony that he merelyinformedBrown that,knowing the sentiments of the workers, he "would not be responsible for whateverhappened," and that he was afraid that the workers "may refuse to work with her."Both Brown and Rufer agreed that the latter did not threaten to call a strike if Mrs.Baldwin were hired. It is also undisputed that Rufer made it clear to Brown that theUnion would interpose no objection if Home chose to employMrs. Baldwin as asewing operator, or in some other capacity that would not involve her ina conflict ofinterest with the Union.Apart from my impression of Rufer's character and his powers of recollection,there are three principal reasons for my believing Brown's rather than Rufe's testi-mony with respect to what was said at themeeting.Before the close of the meetingBrown asked Rufer to give him a letter outlining the position he had taken.At firstRufer replied: "Certainly."But, then, before he left, he said: "Before I write thatletter, I must talk to Harold Schwartz." (The latter was the midwest director of theInternational.)It is apparent that if Rufer had been merely conveyingto Brownthe sentiment of the workers, rather than a decision on his part, he would not havehesitated to give Brown the letter which he was requesting.A second reason for disbelieving Rufer's testimony as to what he said to Brownat the meeting is a letter which the latter gave to Mrs. Baldwin that same day.Afterthe meeting Brown attempted to reach Mrs. Baldwin but she was not at home.How-ever,Mrs. Baldwin and her husband came to see Brown at 4 p.m. that day, andalthough he had not yet received, of course, any further communication from Ruferin the form of a letter or otherwise, he told Mrs. Baldwin that he had decidedagainstemploying her as a time-study worker. She then asked him for aletter, explaininghis position.In the first two paragraphs of this letter addressed to Mrs. BaldwinBrown stated the following:4I take judicial notice of the distance between these two towns8 There were, of course, other subjects of discussion at the meeting such as the weatherand business in general. INTERNATIONAL LADIES GARMENT WGRKRRS UNION637Today Mr. Harry Rufer of the Chicago office of the International Ladies Gar-ment Workers Union informed me that, due to a policy of the InternationalLadies Garment Workers Union, if you come to work for us as a time studyworker he willinstructhismembers, our employees whom you would be timestudying, to refuse to have anything to do with you.I did ask him if he meant to call a strike, to which he said he had not saidthat but that theywould not work with you."[Emphasis supplied.]As this letter was written a few hours after the conversation between Brown andRufer, and thus constitutes a contemporaneous record of their conversation, it mustbe regarded as far more reliable than Rufer's recollection of the conversation almosta year later.Conceivably, Brown, in writing this letter for Mrs. Baldwin, could have been exag-gerating what Rufer had said to him in an effort to protect both himself and to assistMrs. Baldwin in case she should decide to bring proceedings against the Union. Butthere is, finally, the testimony of Margaret Songer, who was called as a witness by theUnion, that she suggested to Mrs. Baldwin that she resign to forestall being fired. Shewas in an exceptionally good position to judge of Ruler's intention, and she wouldhardly have given the advice to Mrs. Baldwin if Rufer had no intention of takingdecisive action.In his letter to Mrs. Baldwin, Brown, although he explained what he took to be theposition of the Union, did not formulate precisely how the Union's position led to hisdecision not to employ her. In his testimony at the hearing, however, he explainedthat the refusal of the employees to have anything to do with Mrs. Baldwin if shewere employed as a time-study worker would make the performance of her dutiesimpossible, since the employees who were timed would have to cooperate to makecorrect timing possible.IV.THE LAW OF THE CASEUnder the provisions of Section 8(b) (1) (A) of the Act, it is an unfair labor prac-tice for a labor organization or its agents to restrain or coerce employees in the exer-cise of the rights guaranteed in Section 7 of the Act, and under the provisions ofSection 8(b) (2) of the Act it is an unfair labor practice for a labor organization or itsagents to cause or attempt to cause an employer to discriminate against an employeein violation of Section 8(a)(3) of the Act. In other words, a labor organizationdoes not violate Section 8(b)(2) of the Act unless the employer's conduct also vio-lates Section 8(a) (3) of the Act, which proscribes discrimination in regard to hire ortenure of employment or any term or condition of employment to encourage or dis-courage membership in any labor organization.9As any violation of Section8(a)(3)of the Act is also necessarily a violation of Section 8(a)( I) of the Act, which forbidsan employer to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 of the Act, so any violation of Section 8(b)(2) ofthe Act is also necessarily a violation of Section 8(b) (1) (A) of the Act.ioIt is not entirely clear whether the ILGWU is still contending that Local 120, whichwas not joined as a party, rather than the International, is responsible for whateverunfair labor practice may have been committed. But, it seems clear that if this con-tention is still being made, it must be rejected.Rufer testified that he was an agent ofthe International with jurisdiction over the locals in the Chicago area.This shiftedthe burden to the International to show that Rufer was acting beyond the scope ofhis authority but no attempt was made to meet this burden. It is true that Rufer'srefusal to give Brown a letter confirming his position with respect to Mrs. Baldwin issome indication that he may have doubted his own authority. But it is equally con-sistent with an assumption that Ruler wished to consult his regional director becausehe doubted the wisdom of his conduct rather than because he wished to secure ade-quate authority.Itwouldseem,too, that Brown did not act too precipitously in telling Mrs.Baldwin that he would not be able to employ her because of the attitude of theUnion.He had already been told by Rufer that he would instruct the employeesB See Local148,Truck Drivers andWarehousemen's Union,affiliated with InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers or America, AFL-CIO(Harry Griffin, d/b/a Harry Griffin Trucking),114 NLRB 1494, andLocal 1400, UnitedBrotherhood of Carpentersand Joinersof America,AFL-CIO andLoa Angeles CountyDistrictCouncil of Carpenters,United Brotherhood of Carpentersand Joinersof America,AFL-CIO (Pardee ConstructionCompany),115 NLRB 12610 SeeInternationalUnion,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, CIO,Local 291 (WisconsinAxle Division, The Timken-Detroit AxleCompany),92 NLRB 968,and earlier cases there cited. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot to cooperate with Mrs. Baldwin.The letter which he was asking Rufer for wassimply to confirm the Union's position.There was nothing to indicate that theUnion's position was provisional, and the record is devoid of any suggestion that theUnion ever retreated from its position.There would seem to be no doubt, therefore, that the Union "caused" the refusalof Home to employ Mrs. Baldwin, and also that this was accomplished by the threatmade by Rufer.ll It would also seem to be immaterial that Mrs. Baldwin mayhave been an applicant for employment rather than an employee.12There wouldseem to be other reasons, however, for concluding that the Union's conduct did notconstitute a violation of the provisions of the Act.It is well settled that although a union may discipline its members, it may takeno action which will affect their employment rights.As the Supreme Court ofthe United States said inTheRadioOfficers' Union of the Commercial TelegraphersUnion, AFL V. N.L.R.B.,347 U.S. 17, the leading case on the subject of the scopeof Section 8(b)(1)(A) and (2) of the Act: "The policy of the Act is to insulateemployees' jobs from their organizational rights."But the Court also recognizedthat the purpose of the union in causing the discrimination must be to encouragemembers to perform obligations or supposed obligations of union membership.Now, it is true that Mrs. Baldwin appears to have been a member of the ILGWU.But it seems to me quite plain that her membership in the Union was an adventitiouscircumstance.The Union did not procure her dismissal because she had failed insome obligation of membership but because it considered that she had betrayedher trust as business agent of the Union, which is to say as anemployeeof the Union.In other words, the Union did not act to enforce an obligation ofmembershipbutan obligation of heremployment.After all, a union can act not only in its capacityas a union but also in its capacity as an employer.13 It is only when it acts as a union,however, that its actions are subject to scrutiny under the Act. If one of the Union'sofficers had induced Home not to employ a girl as a secretary because when she hadworked for him he had discovered that she could not spell and was a very slowtypist, it could hardly be maintained that the Union had violated Section 8(b)(2)of the Act, just because the applicant also happened to be a member of the Union.It does not seem to me that the case of Mrs. Baldwin is different just because she hadbeen employed as a business agent rather than as secretary.By preventing Mrs.Baldwin from obtaining other employment, the Union may or may not have sub-jected itself to an action for damages, but the question whether the Union com-mitted an actionable wrong is not involved in the present proceeding.The questionthat is involved is whether the Union committed an act which is an unfair laborpractice.I believe that this question should be answered in the negative.Itmust be kept in mind also that, while the Court in theRadio Officers'caseheld that when an employer discriminates at the behest of a labor organization, hisintent to do so for the purpose of encouraging or discouraging union membershipneed not be specifically shown but may be inferred from the inherent nature of hisact, this does not mean that where the act has no such inherent tendency the pre-sumption will still be indulged and the necessity for independent evidence will beobviated.14The motive of the Union in this case was simply to protect its bargain-ing position, and the motive of the Employer was simply to gain an advantage inbargaining with the Union. I am aware that the refusal to employ Mrs. Baldwin mayhave enhanced the position of the Union but the position of a labor organization maybe enhanced by many means and in many circumstances that have no direct rela-tionship to its activities as a union.Moreover, at the time when Brown refused toemploy Mrs. Baldwin, she was no longer even a member of the ILGWU, and asa time-study worker she would not have been in the bargaining unit represented bythe Union.Thus, regardless of the Union's motive, Brown's refusal to employ herwould not have had in the circumstances of the present case an inherent tendencyto encourage membership in the Union.11 SeeChief Freight Lines Company,111 NLRB 22;UnitedAssociationof Journeymenand Apprentices of the Plumbing and Pipe Fitting Industry of the United States andCanada, A F. of L, Plumbers and Steam fitters Local Union No. 284, and O. L. Lipsey,ItsAgent (Carrier Corporation),112 NLRB 1385;United PackinghouseWorkers ofAmerica,Local 267, C 1.0(Pfaelzer Bros, Inc.),114 NLRB 127912 SeePhelps Dodge Corp v. N L.R.B.,313 U S 177 (1941);John Hancock Mutual LifeInsurance Company,191 F. 2d 483 (C A D.C.)38This is indeed recognized in Section 2(2) of the Act, which, although it excludes anylabor organization from the definition of "employer," recognizes that a labor organizationmay act as an employer.14 See the very recent case ofCentral States Petroleum Union, Local 115 (StandardOil Company),127 NLRB 223. INT'L HOD CARRIERS', ETC., LOCAL UNION NO. 78639It seems to me,finally, that it wouldbe unwisein thepresent caseto infer anintentionto discriminate for the purpose of encouraging membership.It istrue thatthe Act embodies the policy of preventing discrimination by reasonof union member-ship and activity.The Act also embodies, however, the policy of encouragingcollectivebargaining between employers and employees through representativesof their own choosing, and makes it an unfair labor practice for both employersand labor organizations to refuse to bargain collectively.15Neither of these policiescan be regarded, however, as absolutes, and when thesepolicies arein competitionwith each other,somereconciliationmust be effected.This can be accomplished,it seems to me, by permitting a union to protectits bargainingposition when it isthreatened, even though such action may run counter to some literal prescription ofthe Act. It may be that Mrs. Baldwin would not have participated directly perhapsin the process of collective bargaining but itseemstome evident that even anindirect role on her part would seriously have affected the Union in the criticalcircumstances of the present case.This would seem to bein linewith the philosophywhich underlies the recent decision inN.L.R.B. v. International Ladies GarmentWorkers' Union (Slate Belt Apparel Contractors Assn.),274 F. 2d 376 (C.A. 3). Inthis case the court held that the ILGWU could enforce its policy of refrainingfrom bargaining with employers' representatives who had previously held unionoffice 16 by refusing to deal with one of its former employees who, through manyyears of employment, had acquired familiarity with the union's "strategy, thinking,working, and operations," and that the employers' insistence upon dealing with theunion only through its former employee "displayed an absence of fair dealing."I am also aware that the Board in thesame casehad found a violation of Section8(b) (3) of the Act,17 but this finding was based on the assumption that the union'sinsistence upon the confidential nature of the employment of its former employee,and the highly unfavorable consequence which it attributed to his new employment,was a mere pretext and sham. In view of the critical circumstances in which theunion found itself in the present case, however, I believe that it would be unrealisticto come to a similar conclusion here.Upon the above findings of fact, anduponthe entire record in thecase,I reach thefollowing:CONCLUSIONS OF LAW1.Home Manufacturing Company, the Employer in the present case, is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2. International Ladies Garment Workers Union, the Respondent Union, is alabor organization within the meaning of Section 2(5) of the Act.3.The Respondent Union has not engaged in unfair labor practices affectingcommerce in violation of Section 8(b) (1) (A) and (2) of the Act.[Recommendations omitted from publication.]15As provided in Section 8(a) (5) and 8(b) (3) of the Act16Tlie description of the ILGWU policy in this case suggests that Rufer's summary ofthe purport of the resolution adopted at the union convention was not entirely accurate17 SeeInternational Ladies' GarmentWorkers' Union, AFL-CIO, N.E. Department(Slate Belt Apparel Contractors' Association, Inc.),122 NLRB 1390InternationalHod Carriers',Building and Common Laborers'Union of America,Local UnionNo. 78,AFL-CIO [KnowltonConstruction Company]andLeon ParsleyInternational Hod Carriers',Building and Common Laborers'Union of America,Local UnionNo. 78, AFL-CIOandRobertJ.Haley.CasesNos. 8-CB-096 and 8-CB-9299.November 3,1960SUPPLEMENTAL DECISION AND AMENDED ORDEROn December 14, 1959, the Board issued its Decision and Order inthe above-entitled proceeding, in which it found that,: (1) the Re-129 NLRB No. 72.